People v Campbell (2020 NY Slip Op 02402)





People v Campbell


2020 NY Slip Op 02402


Decided on April 24, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 24, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


167 KA 17-00559

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vANDREW CAMPBELL, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (JAMES M. SPECYAL OF COUNSEL), FOR DEFENDANT-APPELLANT. 
GREGORY J. MCCAFFREY, DISTRICT ATTORNEY, GENESEO (JOSHUA J. TONRA OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Livingston County Court (Robert B. Wiggins, J.), rendered February 7, 2017. The judgment convicted defendant upon a plea of guilty of grand larceny in the fourth degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Campbell ([appeal No. 1] — AD3d — [Apr. 24, 2020] [4th Dept 2020]).
Entered: April 24, 2020
Mark W. Bennett
Clerk of the Court